UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 26, 2014 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 333-173665 LG&E and KU Energy LLC (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 20-0523163 1-2893 Louisville Gas and Electric Company (Exact name of Registrant as specified in its charter) (Kentucky) 220 West Main Street Louisville, KY40202-1377 (502) 627-2000 61-0264150 1-3464 Kentucky Utilities Company (Exact name of Registrant as specified in its charter) (Kentucky and Virginia) One Quality Street Lexington, KY40507-1462 (502) 627-2000 61-0247570 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 - Other Events Item 8.01 Other Events On November 26, 2014, Louisville Gas and Electric Company ("LG&E") and Kentucky Utilities Company ("KU" and, together with LG&E, the "Companies") filed requests with the Kentucky Public Service Commission ("KPSC") for increases in annual base electric and gas rates. The applications request increases of approximately $153 million in base electric rates at KU and approximately $30 million at LG&E and approximately $14 million in base gas rates at LG&E.The proposed amounts would represent increases in base electric rates of 9.6% at KU and 2.7% at LG&E, and in base gas rates of 4.2% at LG&E.The Companies' applications include a request for an authorized return-on-equity of 10.50% for each such rate category.The applications are based upon a forecasted test year of July 1, 2015 through June 30, 2016. Subject to KPSC approval, the requested increases would become effective July 1, 2015.A number of parties have been granted intervention requests in the proceedings.A hearing on the rate increases is expected to be scheduled during the second quarter of 2015. The proceedings have been designated as KPSC Case No. 2014-00371 for KU and Case No. 2014-00372 for LG&E. LG&E and KU cannot predict the outcome of these proceedings. Statements in this report constituting statements with respect to future events and their timing, including the Companies' regulatory proceedings, such as the requested rate increases and rate mechanisms andthe future rates or returns on equity ultimately authorized or achieved, as well as other statements as to future costs or expenses, regulation, corporate strategy and performance, are "forward-looking statements" within the meaning of the federal securities laws.Although the Companies believe that the expectations and assumptions reflected in these forward-looking statements are reasonable, these expectations, assumptions and statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.The following are among the important factors that could cause actual results to differ materially from the forward-looking statements: subsequent phases of application review or approval and other aspects of rate relief and regulatory cost recovery; market demand and prices for electricity; political, regulatory or economic conditions in states, regions or countries where the Companies conduct business; and the pace and magnitude of actual purchase, construction or repair of assets subject to tracker mechanisms.Any such forward-looking statements should be considered in light of such important factors and in conjunction with PPL Corporation's, LG&E and KU Energy LLC's and the Companies' Form 10-K and other reports on file with the Securities and Exchange Commission. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Stephen K. Breininger Stephen K. Breininger Controller LG&E AND KU ENERGY LLC By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer LOUISVILLE GAS AND ELECTRIC COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer KENTUCKY UTILITIES COMPANY By: /s/ Kent W. Blake Kent W. Blake Chief Financial Officer Dated:December 1, 2014
